E the DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2011/0235977 A1).
Regarding Claim 1, Yamada discloses an (opening closure) device (Fig 1-7) (to be mounted on a case (F) that has an opening (13)), comprising: a mounting member (10) including a first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”) to be overlapped on a part of a periphery of the opening (13) in an outer surface of the case (F) and formed with a first screw insertion hole (17A) and a second mounting piece (piece or portion of 12 seen on the left side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”) to be overlapped on another part of the periphery of the opening (13) in the outer surface of the case (F) and formed with a second screw insertion hole (unlabeled equivalent of 17A on left side of Fig 2), the mounting member (10) closing (as seen in Fig 5, 10 at least partially closes 13) the opening (13); and a cover (50; 50 provided some level of covering of 13) including a cover body (51-54) configured to cover at least a part of the mounting member (10), a first screwing/fixing piece (piece or portion of 53 on the right side of Fig 2 interfacing 55; note that the claim language has not defined the structural boundaries of “piece”) to be overlapped on the first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A) and formed with a screw insertion hole (53A) and a second screwing/fixing piece (piece or portion of 53 on the left side of Fig 2 interfacing 55; note that the claim language has not defined the structural boundaries of “piece”) to be overlapped on the second mounting piece (piece or portion of 12 seen on the left side of Fig 2 about 17A) and formed with a screw insertion hole (unlabeled 53A on the left side of Fig 2); at least one of the first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A) and the second mounting piece (piece or 
Claim 1 states in the preamble of the claim, “opening closure” and “to be mounted on a case that has an opening”, however the preamble does not have patentable weight and therefore the device lacks the limitation of “opening closure” and “to be mounted on a case that has an opening”.

Regarding Claim 2, Yamada further discloses the opening closure device (Fig 1-7), wherein: the rotation stop (unlabeled sidewall extending between 16 to 12 as best seen in Fig 2; structure shown would perform a function of stopping rotation) is configured to surround (at least partially; see Fig 1) the first screwing/fixing piece (piece or portion of 53 on the right side of Fig 2 interfacing 55; note that the claim language has not defined the structural boundaries of “piece”) or the second screwing/fixing piece (piece or portion of 53 on the left side of Fig 2 interfacing 55; note that the claim language has not defined the structural boundaries of “piece”) at least except in a part (note that the structural boundaries of this part are not defined in the claim language) where the first screwing/fixing piece (piece or portion of 53 on the right side of Fig 2 interfacing 55; note that the claim language has not defined the structural boundaries of “piece”) or the second screwing/fixing piece (piece or portion of 53 on the left side of Fig note that the claim language has not defined the structural boundaries of “piece”) is linked to the cover body (51-53).

Regarding Claim 3, Yamada further discloses the opening closure device (Fig 1-7), wherein: both the first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”) and the second mounting piece (piece or portion of 12 seen on the left side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”) are formed with the rotation stop (unlabeled sidewall extending between 16 to 12 as best seen in Fig 2; structure shown would perform a function of stopping rotation).

Regarding Claim 9, Yamada further discloses the opening closure (Fig 1-7), wherein: the mounting member (10) holds an end of a wire (C) in a state where a terminal (71) mounted on the end part of the wire (C) is connectable (see Fig 1) to a terminal on the case (F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2011/0235977 A1) as applied to claim 1 above, and further in view of Sakamoto (US 8,545,265 B2).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 
Regarding Claim 4, Yamada discloses the limitations of the preceding claim.
Yamada further discloses the opening closure device, wherein: the mounting member (10) having a first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 16A; note that the claim language has not defined the structural boundaries of “piece”) serving as a base of the first mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”) and a second mounting piece (piece or portion of 12 seen on the left side of Fig 2 about equivalent 16A; note that the claim language has not defined the structural boundaries of “piece”) serving as a base of the second mounting piece (piece or portion of 12 seen on the right side of Fig 2 about 17A; note that the claim language has not defined the structural boundaries of “piece”); and the rotation stop (unlabeled sidewall extending between 16 to 12 as best seen in Fig 2; structure shown would perform a function of stopping rotation) is formed by a (molded) resin ([0039]; “molding synthetic resin”) portion ([0039]).
Yamada does not explicitly disclose wherein: the mounting member includes a metal plate having a first mounting metal piece serving as a base of the first mounting piece and a second mounting metal piece serving as a base of the second mounting piece; and the rotation stop is formed by a (molded) resin portion molded with at least a part of the metal plate as an insert part.
Sakamoto teaches of an opening closure device (Fig 6), wherein: a mounting member (50) includes a metal plate (30; Column 3, line 48-Column 4, line 15; “metal plate”) having a first mounting metal piece (metallic piece or portion of 30 seen on the left side of Fig 4 about 32; note that the claim language has not defined the structural boundaries of “piece”) serving as a base of a first mounting piece (piece or portion of 80 seen on the left side of Fig 4 about 17A; note that the claim language has not defined the structural boundaries of “piece”); and the housing member (57) is formed by a (molded) resin (Column 3, line 48-Column 4, line 15; “molded article”) portion (see Fig 7) molded with at least a part of the metal plate (30) as an insert part.

Claim 4 states a “molded” but “molded” does not represent product structure but only refers to the process by which the film is formed.  Thus Claim 4 is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896